Citation Nr: 0335673	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-17 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bursitis of the 
right shoulder.

2.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1989 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

As a matter of clarification, the Board observes that in its 
January 2002 decision, the RO considered the appellant's 
claim pertaining to a psychiatric disorder as an original 
claim, and the appeal has been certified as involving this 
issue.  However, applicable law provides that certification 
is for administrative purposes and does not serve to either 
confer or deprive the Board of jurisdiction of an issue. 38 
C.F.R. 
§ 19.35 (2003).    

The record reflects that by rating decision dated in October 
1998, service connection was denied for an anxiety disorder, 
a schizoaffective disorder and major depression.  Although 
the appellant submitted a timely Notice of Disagreement 
relative to the denial and a Statement of the Case was 
issued, because the appellant did not submit a timely 
Substantive Appeal, the appeal was closed.  See 38 U.S.C.A. § 
7105(a) (West 2003); 38 C.F.R. § 20.200 (2003).  

As a matter of law, therefore, the appellant's claim 
pertaining to a psychiatric disorder must therefore be 
analyzed with a view towards determining whether new and 
material evidence has been obtained to warrant its reopening.  
The law mandates in this regard that the submission of "new 
and material" evidence is a jurisdictional prerequisite to 
the Board's review of such an attempt to reopen a claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  This matter will be more fully 
addressed below.

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The appellant seeks to reopen a claim of service connection 
for a psychiatric disorder and requests service connection 
for right shoulder disorder.

As noted above, the appellant's claim pertaining to service 
connection for a psychiatric disorder must be remanded for 
readjudication, under the correct standard as to the 
reopening of claims.  See 38 C.F.R. § 3.156(a).  

Further, under the Veterans Claims Assistance Act (VCAA), and 
other applicable law, VA must ensure that the appellant has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed.  
See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2003); see Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2003). 

Recent decisions by the Courts have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003) ("PVA"); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs 327 F.3d 1339 
(Fed. Cir. 2003) ("DAV"); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); (Holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby).  

In PVA, the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in DAV, (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Because this case is being remanded to cure a jurisdictional 
defect as to the appellant's claim for a psychiatric 
disorder, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The Board observes that both in various correspondence and 
during the July 2003 Videoconference at which the appellant 
testified before the undersigned, the appellant reported that 
he attempted suicide while serving on active military duty, 
and that he was treated by military medical care providers 
thereafter.  This contention was also voiced by the appellant 
during adjudication of the claim which was denied in October 
1998.  

In this regard, the record reflects the veteran was seen in 
service for a suicidal gesture, but it is unclear if the 
records of any and all treatment at the post mental hygiene 
clinic have been associated with the file.  It should be 
ensured that all relevant service medical records are 
included in the record.  

As is noted, the VCAA provides that VA must make reasonable 
efforts to obtain governmental, as well as other relevant 
records.  38 U.S.C.A § 5103A(a).   Whenever, after making 
such reasonable efforts, VA is unable to obtain all of the 
relevant records sought, VA shall notify the claimant that it 
is unable to obtain records with respect to the claim, and 
(A) identify the records the Secretary is unable to obtain; 
(B) briefly explain the efforts that the Secretary made to 
obtain those records; and (C) describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

As to the veteran's shoulder disability, his service records 
reflect relevant complaints and current records likewise 
reflect current disability.  Accordingly, the veteran should 
be examined to ascertain whether any current disability may 
be linked to complaints in service.  

Accordingly, this case is REMANDED for the following actions:

1.  The veteran should be informed of what evidence 
would substantiate his claims in accordance with 
the provisions of the VCAA, including as to the 
requirement for new and material evidence to reopen 
the claim for a psychiatric disorder.  
Contemporaneous with this the veteran should be 
asked if he has received any VA, non-VA, or other 
medical treatment for the right shoulder bursitis 
and a psychiatric disorder at issue that is not 
evidenced by the current record.  The appellant 
should be provided with the necessary 
authorizations for the release of any treatment 
records not currently on file.  The identified 
records should then be obtained.   

2.  An attempt should be made to obtain any records 
of the veteran's treatment at the mental hygiene 
clinic or mental health service clinic at Fort 
Irwin, California in July 1991.  

3.  The veteran should be afforded a comprehensive 
medical examination, to be conducted by a qualified 
physician, to ascertain whether any right shoulder 
symptomatology is the result of any in-service 
incident, or complaints noted therein.  The 
appellant's claims folder, including his service 
medical records, should be reviewed by the examiner 
in conjunction with the examination, and the 
examiner should acknowledge this receipt and review 
in any report generated as a result of this remand. 

4.  The claims file should be reviewed to ensure 
that all VCAA notice obligations have been 
satisfied in accordance with the decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any other 
applicable legal precedent.  Any other appropriate 
further development, including the conduct of any 
necessary medical examinations, as may be indicated 
as a result of the actions taken above, or the 
veteran's response to those actions, should be 
accomplished.   

5.  Following such development, the claims should 
be re-adjudicated.  As is noted above, 
readudication of the psychiatric claim must be upon 
the basis of ascertaining whether new and material 
evidence has been obtained that is sufficient to 
reopen the claim.  38 C.F.R. §§ 3.156(a), 4.2.   If 
any such action does not resolve the claims, the 
veteran should be issued a Supplemental Statement 
of the Case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



